TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00605-CV


Gregory Garrett, Appellant

v.

North Park Homeowners Association and April Rogoyski, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. GN203379, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING





	On October 8, 2002, appellant filed a motion to dismiss this cause.  The appellant has
informed this Court that he no longer desires to prosecute this appeal.  Accordingly, we will grant
appellant's motion and dismiss this appeal.



__________________________________________
Mack Kidd, Justice
Before Justices Kidd, B. A. Smith and Yeakel
Dismissed on Appellant's Motion
Filed:   October 17, 2002
Do Not Publish